Action for personal injuries and for loss of services. Judgment entered on verdict unanimously reversed and a new trial ordered, with costs to the appellants to abide the event, unless plaintiffs stipulate to reduce the judgment as entered in favor of the plaintiff Florence Richmond, an infant, by Richard Richmond, her guardian ad litem, to the sum of $8,691, and in favor of the plaintiff, Richard Richmond, to the sum of $1,500; in which event the judgment as so modified is affirmed, without costs. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Untermyer, Dore and Cohn, JJ.